

 S1090 ENR: Emergency Information Improvement Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 1090IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide eligibility
			 for broadcasting facilities to receive certain disaster assistance, and
 for other purposes.1.Short titleThis Act may be cited as the Emergency Information Improvement Act of 2015.2.Eligibility of broadcasting facilities for certain disaster assistance(a)Private
 nonprofit facility definedSection 102(11)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(11)(B)) is amended by inserting broadcasting facilities, after workshops,.(b)Critical
 services definedSection 406(a)(3)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(3)(B)) is amended by striking communications, and inserting communications (including broadcast and telecommunications),.Speaker of the House of RepresentativesVice President of the United States and President of the Senate